       Case: 1:20-cv-00013 Document #: 1-3 Filed: 01/02/20 Page 1 of 1 PageID #:52



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


ZAG AMERICA, LLC

        Plaintiff,

v.                                                        Civil Action No.: 1:20-cv-13

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

        Defendants.




                SCHEDULE A – SEALED DOCUMENT PURSUANT TO LR26.2

         This document is being filed under seal with a Motion for Leave to File Documents under

 Seal. A full version of Schedule A will be delivered to the Court in a sealed envelope and will

 remain under seal until further order of this Court.



     Dated: January 2, 2020                             Respectfully submitted,

                                                        /s/ Ann Marie Sullivan
                                                        Ann Marie Sullivan (Bar No. 6325887)
                                                        AM Sullivan Law, LLC
                                                        1440 W. Taylor St., Suite 515
                                                        Chicago, Illinois 60607
                                                        Telephone: 224-258-9378
                                                        E-mail: ams@amsullivanlaw.com

                                                        ATTORNEY FOR PLAINTIFF
